Citation Nr: 1001771	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period since 
September 1, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington, DC.  In pertinent part of the August 2004 
decision, the RO granted service connection and an initial 
rating of 30 percent for PTSD, effective September 30, 2002. 

During the pendency of the appeal, by way of a December 2005 
rating action, the RO awarded the Veteran a temporary total 
rating from June 8, 2005, to August 31, 2005, for 
hospitalization treatment for PTSD, pursuant to 38 C.F.R. 
§ 4.29.  The RO then resumed the Veteran's 30 percent 
disability rating on September 1, 2005. 

By way of a December 2007 decision, the Board denied an 
initial rating in excess of 30 percent for PTSD for the 
period from the effective date of service connection 
(September 30, 2002) until the day prior to the beginning of 
the temporary total rating (June 7, 2005).  Therefore, that 
issue is no longer before the Board.  The December 2007 Board 
decision also remanded the issue of a initial rating in 
excess of 30 percent for PTSD for the period since September 
1, 2005 (the day after the end of the temporary total 
rating), and that matter is still on appeal before the Board, 
as addressed on the title page.  

The Board notes that the October 2009 Supplemental Statement 
of the Case (SSOC) issued by the Appeals Management Center 
(AMC), listed entitlement to an initial rating in excess of 
30 percent for PTSD from September 30, 2002, to June 7, 2005, 
as being on appeal.  As noted above, however, the December 
2007 Board decision denied a higher rating for that period 
and that issue is no longer before the Board. 

In a January 2008 correspondence the Veteran stated that he 
wished to file a claim for service connection for Agent 
Orange related disease and for disability due to hepatitis C.  
These matters have not been addressed by the agency of 
original jurisdiction (AOJ) and they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007 the Board remanded the issue of a rating in 
excess of 30 percent for PTSD from September 1, 2005 to the 
RO/AMC for further development.  One of the areas for 
development was for the RO to make sure that all records of 
pertinent treatment for psychiatric problems, including PTSD, 
are obtained and added to the record.  While the RO asked the 
Veteran to identify any records of pertinent treatment, and 
the Veteran gave a less than responsive reply indicating only 
that all his treatment was through VA, the file contains no 
indication that the RO sought to obtain any outstanding 
records of pertinent VA treatment from 2005 to the present 
day.  The record does appear to indicate that there may be 
outstanding records of VA treatment available.  In this 
regard, it is noted that a July 2006 VA treatment note stated 
that the Veteran was in a poly substance abuse program and 
was scheduled for a Psychological-Substance Abuse evaluation 
in October 2006.  In addition, the March 2009 VA examiner 
stated that the Veteran was in a trauma program and a 
substance abuse program in Washington, DC and that he was 
previously in a program in Miami, Florida.  The Board is not 
certain that records of pertinent treatment are available, 
but the Board is certain that there is no documentation in 
the record indicating that any attempt was made to ascertain 
if there are any records of pertinent medical treatment 
available.  

In the December 2007 remand, the Board intended for the AOJ 
to obtain any outstanding records of pertinent treatment 
available.  This was not accomplished.
The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board 
finds that the RO/AMC should make an attempt to obtain any of 
the Veteran's VA treatment records since September 1, 2005, 
to include records of all substance abuse treatment programs 
and trauma programs at VA facilities in NJ, Miami, and 
Washington DC.  The AOJ should document all attempts to 
obtain records, and, if records are not available at the 
named facilities, or identified records cannot be obtained, 
the AOJ should include a notation to that effect in the file. 

Following receipt of any outstanding records of pertinent 
treatment since 2005, the Veteran should be scheduled for a 
new VA psychiatric examination to evaluate the nature and 
severity of disability due to the Veteran's PTSD.  The 
examiner should discuss the Veteran's objective and 
subjective symptoms as in line with the rating criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to contact VA facilities in NJ, Miami, 
and Washington DC to obtain any 
outstanding records of pertinent medical 
treatment the Veteran may have received 
since 2005 relating to his PTSD and to 
his substance abuse.   

The AOJ should document all the efforts 
taken to obtain records, and be sure to 
indicate with a notation in the file if 
records are not available at the named 
facilities, or if identified records 
cannot be obtained. 

2.  After any available outstanding 
records are added to the claims file, the 
Veteran should be scheduled for a VA 
psychiatric examination to identify the 
nature and severity of disability due to 
his service-connected PTSD during the 
period from 2005 to the present.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide all pertinent findings and 
provide a Global Assessment of 
Functioning (GAF) scale score.   A 
complete rationale is requested for any 
opinion(s) rendered.  The examiner's 
findings must be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

